Citation Nr: 1128361	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  06-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to an initial compensable rating for sinusitis with nasal polyposis and vasomotor rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The performed active duty for training (ADT) as a reservist from April 1987 to June 1987, and had active duty (AD) service from October 1988 to December 1995.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), denying service connection for bronchial asthma and allergic or vasomotor rhinitis, as well as from a March 2007 RO rating decision also denying service connection for sinusitis with nasal polyposis.  The appeal also arises from a September 2010 decision of the RO in Huntington, West Virginia, granting service connection for sinusitis with nasal polyposis and vasomotor rhinitis and assigning a combined zero percent initial rating for those disorders.  

The Board in April 2009 remanded claims for service connection for bronchial asthma and sinusitis with nasal polyposis and vasomotor rhinitis.  Based on the September 2010 grant of service connection for sinusitis with nasal polyposis and vasomotor rhinitis, the claim for service connection as to those disorders has been satisfied in full, and hence there is no longer a case in controversy for appellate consideration as to that claim for service connection.  The claim for service connection for bronchial asthma returns to the Board for further review.  

The Veteran, in her VA Form 9 submitted in August 2006, requested a hearing before the Board, and withdrew it in writing in March 2009.

The issue of entitlement to a compensable initial evaluation for sinusitis with nasal polyposis and vasomotor rhinitis is herein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of competent and probative evidence of record is against finding that the Veteran has asthma.  

CONCLUSION OF LAW

Bronchial asthma was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claim for service connection for bronchial asthma.  A VCAA notice letter was sent in February 2005, prior to the RO's initial adjudication of the claim in June 2005.  This VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claim.  She was also told by this letter that it was ultimately her responsibility to see that pertinent evidence not in Federal possession is obtained.  

The VCAA letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to her claim, and that she provide necessary authorization to obtain those records.  It also requested evidence and information about treatment after service, in support of the claim.  Based on information provided by the Veteran in the course of multiple claims including claims prior to the one on appeal, VA and private treatment records, as well as service treatment records (STRs), service examination records, and service personnel records were obtained and associated with the claims file.  

While no clear Dingess-type notice was afforded the Veteran in this case, this deficiency is in this case harmless and moot, because the claim for service connection is herein denied.

The Veteran was appropriately informed of records obtained, including by the appealed rating decision, an SOC, and an SSOC.  She was thus, by implication, also informed of records not obtained.  She was also adequately informed of the importance of obtaining all relevant records, and of her ultimate responsibility to see that records are obtained in furtherance of her claim.  In the absence of any report or indication of additional relevant records not yet obtained relevant to the appealed claim, VA need not assist the Veteran in soliciting any additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the claim adjudicated herein.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of causation or etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was afforded a VA examination in December 2009 addressing her claimed bronchial asthma and any other current respiratory disorder.  An addendum was provided following a chest CT scan performed in February 2010.  The examination and addendum opinion addressed her claimed bronchial asthma and any other respiratory disorders found as well as questions of etiology as related to service.  As discussed infra, the examiner found that a diagnosis of asthma could not be made, and that the evidence preponderated against identified restrictive defects being causally related to service.  The Board finds that this VA examination and addendum, taken together with the balance of the evidence of record, including VA treatment records and STRs, are adequate for the Board's adjudication of the appealed claim for service connection for bronchial asthma.  See 38 C.F.R. §§ 4.1, 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided).  As discussed infra, the examination was obtained pursuant to Board remand development request, to address questions including whether asthma was present and if so whether it was related to service.  The examination report was based on carefully reasoned analysis, based on examination of the Veteran and review of the record.  The examiner concluded that the past records and current findings did not support a diagnosis of asthma.  

The examiner had sought a methacholine challenge test to show the presence of asthma by precipitating an asthma attack, but that the Veteran refused the test.  The Board notes in this regard that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, [s]he cannot passively wait for it in those circumstances [where her input is crucial for obtaining that assistance]."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Thus, based on careful review of available evidence the examiner provided the best answer that could be obtained, and this must necessarily be sufficient for the Board's adjudication in the absence of further cooperation by the Veteran.  The Board finds that the recent examination adequately considered and addressed the findings and opinions presented in the balance of the record.  As discussed below, the evidentiary record as a whole presents no clear diagnosis of asthma, consistent with the findings and conclusions of the examiner.  In the absence of any indication that the above-noted VA examination did not provide a thorough and carefully reasoned evaluation of the current disability and the question of a relationship to the Veteran's service, the Board concludes that, in the absence of the Veteran's agreement to a methacholine challenge test, there remains no unaddressed question of fact that requires resolution by any further VA examination.  Hence, based on satisfactory development and adequacy of the VA examination already obtained, the Board finds that no further VA examination is required prior to the Board's adjudication of the appealed claim.  38 C.F.R. § 3.159(c)(4); McLendon.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled.  Neither the Veteran nor her representative has presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO has not pursued by query.  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.

The Veteran addressed her claim by submitted statements.  There has been no expressed indication that the Veteran desires a further opportunity to address her claim adjudicated herein.  

The Board also finds that the development required by the Board's April 2009 remand has been substantially fulfilled.  This included asking the Veteran for any additional evidence in support of her claim, obtaining service personnel records, obtaining a VA examination addressing respiratory disorders and questions of etiology related to service, and RO readjudication of the claim by a SSOC.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In summary, in this case, with regard to the service connection claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue on appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished.



II.  Claim for Service Connection for Bronchial Asthma

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.   Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, in relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The U.S. Court of Appeals for the Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements.  

The Veteran has claimed entitlement to service connection for bronchial asthma based on a myriad of exposures in service.  The Board here quotes her extensive enumeration within her August 2005 notice of disagreement:

I was exposed to environmental hazards; asbestos; oil well fires; tank fires; contaminated sand from dead animals we had to bury; burning feces; biting insects and parasites; contaminated sand storms blowing contaminants in my nose, mouth, eyes, ears and on my skin which still causes rashes on my body and feet.  As well as exposure to chemicals from the Khamisiyah Pit demolition of Iraqi chemical weapons . . . [including] the large chemical cloud of poison containing nerve agents . . . .

[Capitalization and punctuation altered from the original for readability.]

She also then contended that she would have received treatment in service but for failures to be afforded such treatment: "I complained about my respiratory condition since 1995, but I did not get proper medical treatment for asthma, rhinitis because my constant cough was mistaken for flu symptoms[,] and going without treatment, my condition has progressed."  She then further informed of her current use of a steroidal inhaler daily for both her rhinitis and asthma.  
  
Service treatment records provided no finding or diagnosis of asthma.  Obtained service personnel records reflect a duty title of plumber/ pipe fitter, with a role as an assistant squad leader in an engineering combat battalion.  Responsibilities included leadership and assistance roles, maintenance and accountability for equipment including dump trucks, trailers, and tool boxes, and roles in latrine construction, skate ramp construction, renovation of dayrooms.  The personnel records do not reflect respiratory difficulties, or any changes in assignment based on such difficulties.  

Post-service medical records including VA treatment records include no clear or definitive diagnosis of asthma, but rather provide some preliminary assessments of asthma substantially based on the Veteran's assertions of wheezing and breathing difficulties, including particularly as associated with poor air quality.  

As the Board noted in its April 2009 remand, the Veteran was afforded pulmonary function tests in July 2004 showing restrictive lung disease, not obstructive lung disease.  Asthma, as an obstructive lung disease, was not implicated by that testing.  Based on the requirement to address all theories of entitlement, the Board in its remand instructions requested that an examiner address all lung diseases present.  

As noted above, the Veteran was afforded a VA examination for compensation purposes in December 2009 in an attempt to resolve medical questions pertaining to her asthma claim.  The examiner reviewed the claims file and noted that service records and post-service treatment records included no clear diagnosis of pulmonary disease, to include none of asthma.  The examiner noted that pulmonary CT scans also did not support the presence of an obstructive respiratory disorder.  

The examiner noted that a methacholine challenge test was to be performed as part of the VA examination, in order to arrive at a definitive answer to the question of the presence or absence of asthma.  However, the Veteran refused this test based on the low short-term risk associated with it, despite efforts by the examiner to persuade her to undergo the test.  (In an October 2010 submission the Veteran explained that she had other health conditions and that she was unwilling to undergo the risk entailed by inducing an asthma attack.)  

The examiner noted that the Veteran was obese, and that she had some mild abnormalities upon pulmonary function tests that were consistent with restrictive ventilatory defects which were in turn consistent with her obesity.  The examiner in December 2009 concluded that the Veteran did not have asthma, based on the preponderance of the evidence, with no clear evidence to substantiate the presence of the disorder.  

A February 2010 CT of the lungs also found the lungs clear, with no disease of the lungs identified.  In an addendum opinion, the December 2009 VA examiner opined that the findings upon CT testing were not consistent with asbestosis or other chemical exposure that might have been associated with the Veteran's service.  The examiner accordingly concluded that it was not at least as likely as not that the Veteran had a restrictive lung disease related to service.  

The Board notes that the Veteran has been found to have sinusitis with polyposis and vasomotor rhinitis, and while some VA treatment records have assessed asthma, these treatment assessments appear to be either preliminary assessments or assessments based on the Veteran's self-report of having asthma and experiencing asthma-like symptoms.  VA treatment records also reported wheezing, with improved breathing with use of a nebulizer, but these impacts may be associated, as appears suggested in treatment records, with the Veteran's sinusitis and vasomotor rhinitis and impacts on these conditions by adverse air quality, versus nebulizer use to achieve sinus or nose clearance. 

The Board notes that the Veteran's decision as to whether to undergo or decline methacholine challenge testing was her own to make, and the Board cannot be expected to fill medical gaps which cannot be filled in the absence of necessary examination or testing for diagnostic purposes.  The Board cannot make its own independent medical determination.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Veteran, as a layperson, lacks the requisite medical expertise to diagnose asthma.  Espiritu; cf., Jandreau.  Her assertions that she has been diagnosed with asthma or otherwise that she has asthma are certainly true to the extent that she most likely believes this to be the case, including based on the acceptance by treatment personnel of her assertions of asthma.  However, with a clear medical diagnosis required to support service connection, the absence of such a diagnosis where, as in this case, there are other medical conditions impairing of the Veteran's respiratory functioning, including sinusitis, rhinitis, and obesity, the Board simply cannot accept the presence of disability to support the asthma claim where testing to verify its presence has been refused and where a medical opinion has been obtained based on the review of the record and examination of the Veteran (again, with testing methodology to confirm the presence of asthma refused) with the conclusion that asthma is not present.

In the absence of a competent diagnosis of asthma, and with a VA examiner opining that the evidence preponderates against the presence of that disease, the Board concludes that the preponderance of the evidence is against the presence of bronchial asthma, and accordingly the preponderance of the evidence is against the claim for service connection for that disorder.  38 C.F.R. § 3.303.  

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bronchial asthma is denied. 


REMAND

When a claimant files a timely notice of disagreement (NOD), the agency of original jurisdiction (in this case, the RO) must prepare and send to the claimant a statement of the case (SOC). 38 U.S.C.A. § 7105(d) (West 2002).  The United States Court of Appeals for Veterans Claims (Court) has indicated that, when a claimant submits an NOD, and the RO does not issue an SOC, the Board must remand the matter to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In this case, following upon the Huntington, West Virginia, RO's granting of service connection for sinusitis with nasal polyposis and vasomotor rhinitis by a September 2010 rating action, the Veteran in an October 2010 submission expressed disagreement with the initial zero percent evaluation assigned.  Accordingly, remand is in order for issuance of an SOC. 

The case is REMANDED for the following action:

1.  After conducting any necessary development, provide the Veteran and her representative with a Statement of the Case addressing the issue of entitlement to an initial compensable rating for sinusitis with nasal polyposis and vasomotor rhinitis.  She should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also assure that all VCAA notice and assistance requirements are satisfied.

2.  If, and only if, the appeal as to an initial compensable rating for sinusitis with nasal polyposis and vasomotor rhinitis is timely perfected, return the matter to the Board for further appellate consideration, if otherwise in order.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


